Case 3:19-cr-00110-DPJ-LRA Document 1-1 Filed 06/12/19 Page 1 of1

 

 

SOUTHERN DISTRICT OF MISSISSIPPI

 

  
 

 

   
  

 

 

 

 

 

 

CRIMINAL CASE COVER SHEET JUN { 2 2019

U.S. District Court

PLACE OF OFFENSE: ARTHUR JORNSTON
RELATED CASE INFORMA . ys

CITY: SUPERSEDING INDICTMENT DOCKET # 4 f GLY, HO LISLE:
SAME DEFENDANT NEW DEFENDANT

COUNTY: Smith MAGISTRATE JUDGE CASE NUMBER
R 20/ R 40 FROM DISTRICT OF

DEFENDANT INFORMATION:

JUVENILE: YES_xX No

MATTER TO BE SEALED: _X_ _ YES NO

NAME/ALIAS: Charles Johnson

U.S. ATTORNEY INFORMATION:

AUSA Candace G. Mayberry BAR# 104014

INTERPRETER: x__NOo YES LIST LANGUAGE AND/OR DIALECT:

LOCATION STATUS: ARREST DATE

ALREADY IN FEDERAL CUSTODY AS OF

 

 

ALREADY IN STATE CUSTODY
ON PRETRIAL RELEASE

U.S.C. CITATIONS
TOTAL # OF COUNTS: 4 PETTY

(CLERK'S OFFICE USE ONLY) INDEX KEY/CODE

MISDEMEANOR

4 FELONY

DESCRIPTION OF OFFENSE CHARGED COUNT(S)

 

 

 

 

 

 

 

 

 

 

 

 

Set 1 18:242.F 18 U.S.C. § 242 Deprivation of Rights under color 1-4
of law

Set 2

Set 3

Set 4

Set 5

 

Sf) Lf)
IZ U
Date: A SIGNATURE OF AUSA:
YU)

 

Pt

(Revised 2/26/10)
